internal_revenue_service number release date index number --------------------------- ------------------------------- ---------------------------------------- department of the treasury washington dc person to contact ------------------------ id no ------------ telephone number -------------------- refer reply to cc psi - plr-104471-04 date august --------- ------------------ ------------------------------------------------ legend llc -------------------------------------------------- d1 state dear ------------- this responds to a letter dated date together with subsequent correspondence submitted on behalf of llc requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election to treat llc as an association for federal tax purposes and relief under sec_1362 of the internal_revenue_code facts according to the information submitted llc was formed on d1 under state law llc intended to elect to be treated as an association_taxable_as_a_corporation and then to elect to be treated as an s_corporation with both elections effective d1 however form_8832 entity classification election and form_2553 election by a small_business_corporation inadvertently were not timely filed law and analysis sec_301_7701-3 provides guidance on the classification of a domestic eligible_entity for federal tax purposes generally a domestic eligible_entity will be a partnership if it has two or more members unless it elects otherwise a domestic eligible_entity with one owner will generally be disregarded as an entity separate from its owner unless it elects otherwise sec_301_7701-3 provides that an eligible_entity may elect to be classified other than as provided under ' b by filing form_8832 with the service_center designated on form_8832 sec_301_7701-3 provides that an election made under ' c i will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified on the election form the effective date specified on form_8832 can not be more than days prior to the date on which the election is filed and can not be more than months after the date on which the election is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term aregulatory election as an election whose deadline is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interest of the government sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an s election will be effective if an s election is made within the first two and one-half months of a corporation's taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made however under ' b if an s election is made after the first two and one-half months of a corporation's taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is filed sec_1362 provides that if no ' a election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year and ' b shall not apply plr-104471-04 conclusions based on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result llc is granted an extension of time of sixty days following the date of this letter to file form_8832 and elect to be classified as an association_taxable_as_a_corporation for federal tax purposes effective d1 a copy of this letter should be attached to the from in addition based solely on the facts submitted and representations made and provided that llc otherwise qualifies as a subchapter_s_corporation we conclude that llc will be recognized as an s_corporation effective d1 within days from the date of this letter llc should submit a properly completed form_2553 with a copy of this letter attached to the relevant service_center except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed on whether llc is otherwise eligible to be an s_corporation provides that it may not be used or cited as precedent letter is being sent to the taxpayer in accordance with the power_of_attorney on file with this office a copy of this this ruling is directed only to the taxpayer requesting it sec_6110 sincerely s heather c maloy heather c maloy associate chief_counsel passthroughs special industries enclosures cc copy of this letter to be attached to form_2553 copy of this letter to be attached to form_8832 copy for sec_6110 purposes
